Citation Nr: 0527950	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome. 

2.  Entitlement to service connection for fibromyalgia. 

3.  Entitlement to service connection for an anxiety 
disorder.   

4.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the right knee. 

5.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the left knee. 


REPRESENTATION

Appellant represented by:	State of California Department 
of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1983 to 
February 1987.     

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angelos, California, which denied entitlement to service 
connection for anxiety disorder, fibromyalgia, and irritable 
bowel syndrome, and denied increased ratings for 
chondromalcia of the left and right knees.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the claims folder.

At the hearing before the Board in March 2004, the veteran 
and his representative raised the issue of clear and 
unmistakable error in a July 1987 rating decision.  The 
veteran and his representative argued that when the veteran 
separated from service, the service department assigned 10 
percent ratings to the knee disabilities.  The veteran 
asserts that the RO should have assigned 10 percent ratings 
to the knee disabilities in 1987, not the zero percent 
ratings.  The veteran argues that he is entitled to 
retroactive pay.  This issue is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), specifically provides that in the case of a 
claim for disability compensation, the duty to assist 
includes obtaining the claimant's service medical records 
and, if the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity.  
VA's duty to assist also includes obtaining any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(c) (West 2002).  

In the present case, the veteran's service medical records 
and dental records are associated with the claims folder.  A 
May 1984 service medical record notes that the veteran 
reported frequent waking at night.  He was referred to the 
mental health clinic.  The service medical records associated 
with the claims file do not include mental health clinic 
records.  Such records, if they exist and are available, 
would be relevant to the veteran's claim for service 
connection for an anxiety disorder.  As the case must be 
remanded for other reasons, a further request to the National 
Personnel Records Center for any additional service medical 
records, including records of any treatment received by the 
veteran at a mental health clinic in 1984 or thereafter 
should be undertaken.  

In several statements of record and at the hearing before the 
Board in March 2004, the veteran identified additional 
pertinent treatment records.  In a January 2003 statement, 
the veteran reported that he was treated for all of the 
claimed disabilities at the VA medical clinic in Bakersfield, 
California, and by Dr. Kuritzkes.  At the hearing before the 
Board in March 2004, the veteran stated that he was currently 
being treated for his disabilities at the VA medical facility 
in Bakersfield, California.  In a June 2005 statement, the 
veteran indicated that he was seeking treatment for 
fibromyalgia and irritable bowel syndrome at the VA medical 
facilities in Greenville and Anderson, South Carolina.  In an 
April 2005 statement, the veteran's counselor indicated that 
she was treating the veteran for adjustment disorder with 
mixed emotional features and mood at the Anderson, South 
Carolina, VA medical clinic.  The Board notes that in July 
2004, the veteran informed VA that he moved to Georgia.  

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2).  

The Board finds that the RO should make an attempt and obtain 
VA treatment records from Bakersfield VA medical center dated 
from December 2002 to June 2005; treatment records from Dr. 
Kuritzkes; and VA treatment records from the VA medical 
facilities in Anderson and Greenville dated from June 2004.  
VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1)(a).   

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Regarding the claim for an increased ratings for the left and 
right knee disabilities, at the hearing before the Board in 
March 2004, the veteran testified that he currently 
experienced locking and instability in both knees.  Because 
of the evidence of worsening since the last examination, a 
new examination is needed to determine the severity of the 
knee disabilities.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

Accordingly, this case is remanded to the originating agency 
(OA) for the following action: 

1.  The OA should contact the NPRC and 
request a search for any additional 
service medical records, to include 
mental health clinic records dated in 
1984 and thereafter.   

2.  The OA should obtain all records of 
the veteran's treatment for the left and 
right knee disabilities, irritable bowel 
syndrome, fibromyalgia, and an anxiety 
disorder from the Bakersfield, California 
VA medical center (treatment records 
dated from December 2002 to June 2005); 
from Dr. Kuritzkes; and from the VA 
medical facilities in Anderson and 
Greenville, South Carolina (treatment 
records dated from June 2004).

3.  The veteran should be afforded an 
orthopedic examination to determine the 
nature, extent, and severity of the 
service-connected left and right knee 
disabilities.    

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the knees, and if present, 
express an opinion as to the severity of 
such subluxation or lateral instability.  
The examiner should report whether there 
is locking of the knees, and whether 
there are X-ray findings of arthritis.  
 
The examiner should report the range of 
motion in the knees in degrees.  The 
examiner should determine whether the 
knee disabilities are manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

4.  Then the OA should readjudicate the 
issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and her representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


